Title: From Thomas Jefferson to United States Congress, 11 April 1806
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate & House
                                of Representatives
                                of the US.
                        April 11. 1806.
                  
                        I now lay before Congress a statement of the militia of the United States, according to the returns last
                            recieved from the several states & territories. it will be percieved that some of these are not of recent dates, &
                            that from  the states of Maryland & Delaware no returns are stated. as far as appears from our records, none were ever
                            rendered from either of these states. from the territories of Orleans, Louisiana & Michigan compleat returns have not
                            yet been recieved.
                        
                            Th: Jefferson
                            
                            
                        
                    